Citation Nr: 0320988	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  02-03 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for the postoperative 
residuals of a right knee injury, currently rated as 20 
percent disabling.  

2.  Entitlement to an increased rating for the postoperative 
residuals of a small bowel obstruction, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from September 25, 
1981, to October 12 1984, and he had 3 years, 11 months, and 
27 days of active service prior to September 25, 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  

The Board observes that in the appellant's substantive appeal 
(VA Form 9), dated in March 2002, the appellant indicated 
that he wanted a personal hearing at the RO before a member 
of the Board.  However, in May 2002 correspondence from the 
appellant, he noted that he no longer wanted a Travel Board 
hearing, and that instead, he wanted a hearing at the RO 
before a local hearing officer.  The Board further notes that 
in a statement in support of claim (VA Form 21-4138), dated 
in August 2002, the appellant requested a VA examination in 
lieu of his scheduled hearing at the RO.  In this regard, the 
Board observes that in September 2002, the appellant 
underwent VA examination pertinent to his increased rating 
claims.  

The Board notes that the appellant also perfected an appeal 
of an October 2000 denial of entitlement to service 
connection for a left foot disability; however, in a 
statement in support of claim (VA Form 21-4138), dated in 
August 2002, the appellant withdrew from appellate 
consideration his claim for service connection for a left 
foot disability.  Consequently, the Board will not review 
that issue.


FINDINGS OF FACT

1.  The appellant experiences what amounts to severe right 
knee instability.

2.  The appellant has degenerative joint disease of the right 
knee which results in pain and slight functional impairment.  

3.  The appellant's postoperative residuals of a small bowel 
obstruction include complaints of abdominal pain and nausea, 
but there is no evidence of a current partial obstruction of 
the bowel.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent disability rating 
for instability of the right knee have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257 (2002).

2.  A separate schedular evaluation of 10 percent for 
degenerative joint disease of the right knee is warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010 (2002).  

3.  The schedular criteria for an evaluation in excess of 10 
percent for the postoperative residuals of a small bowel 
obstruction have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7301 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By a December 1984 rating action, the RO granted the 
appellant's claim of entitlement to service connection for a 
right knee disability characterized as an unstable right 
knee, with tear of ligaments, and chondromalacia patellar and 
degenerative changes.  At that time, the RO stated that 
according to the appellant's service medical records, the 
appellant had injured his knee in March 1980 while playing 
"ball," and later that year, he underwent surgical repair 
of a tear of the right anterior and posterior cruciate 
ligaments.  The appellant was subsequently seen on numerous 
occasions with complaints of knee pain.  In November 1983, he 
was hospitalized with complaints of locking, pain, clicking, 
and catching.  While he was hospitalized, he underwent a 
right knee arthroscopy which showed that he had severe 
chondromalacia patella and anterior tear of the lateral 
meniscus.  The appellant underwent excision of the torn 
portion of the lateral meniscus and lateral retinacular 
release.  Subsequently, he underwent a Medical Board 
examination which showed severe chondromalacia in his right 
knee, and degenerative arthritis was also found.  In regard 
to range of motion of the appellant's right knee, extension 
was to 180 degrees and flexion was to 45 degrees.  The 
appellant's final Physical Evaluation Board (PEB) evaluation 
showed mild effusion of the right knee, with some lateral 
instability, sub-patellar crepitation, and discomfort.  The 
records indicated that he was discharged in October 1984.  In 
the December 1984 rating, the RO assigned a 30 percent 
disability rating under Diagnostic Code 5257, effective from 
October 14, 1984, for the appellant's service-connected right 
knee disability.  

By a May 1985 rating action, the RO amended the December 1984 
rating action to show that the appellant's claim of 
entitlement to service connection for status post right 
hemicolectomy had been granted.  In this regard, the RO noted 
that according to the appellant's service medical records, in 
June 1981, the appellant underwent abdominal surgery for 
perforated appendicitis, and a carcinoid was found.  
Postoperatively, the appellant developed a small bowel 
obstruction, and he had lysis of adhesions and underwent a 
right hemicolectomy.  The RO reported that no further 
problems had been noted.  Thus, the RO assigned a zero 
percent disability rating under Diagnostic Code 7329, 
effective from October 14, 1984, for the appellant's service-
connected status post right hemicolectomy.  

In May 1986, the appellant underwent a VA orthopedic 
examination.  Upon physical examination, range of motion of 
the appellant's right knee was from zero degrees in extension 
to 120 degrees in flexion.  The appellant had excellent 
quadriceps strength in both legs, including the vastus 
medialis just above the knee joint.  He had a mild degree of 
laxity, both on stressing the medial and lateral collateral 
ligaments.  The Lachman test was positive on the right with 
about one centimeter (cm.) excursion in the anterior 
posterior direction.  The appellant complained of a moderate 
degree of pain with manipulation of his knee.  The diagnosis 
was history of a tear of the anterior cruciate ligament and 
of the lateral collateral ligament of the right knee joint, 
with residual instability of the right knee and with a 
moderate degree of chondromalacia of the right knee joint.  
The examining physician opined that the appellant had a 
moderate impairment of right knee function.  X-rays of the 
appellant's right knee, taken at the time of the appellant's 
May 1986 VA examination, were interpreted as showing mild 
degenerative changes in the medial compartment of the right 
knee.  The bones, joint, and soft tissues were otherwise 
normal.  The impression was of mild degenerative changes in 
the medial compartment of the right knee.  

By a July 1986 rating action, the RO reduced the appellant's 
disability rating for his service-connected right knee 
disability, from 30 percent to 10 percent disabling under 
Diagnostic Code 5257, effective from October 1, 1986.  
However, the appellant subsequently filed a timely appeal, 
and in a September 1987 decision, the Board concluded that 
the schedular criteria for a 20 percent evaluation for the 
postoperative residuals of an injury of the right knee had 
been met.  Thus, by a January 1988 rating action, the RO 
assigned the 20 percent rating effective from October 1, 
1986.  

A VA inpatient treatment record from the Dallas VA Medical 
Center (VAMC) shows that the appellant was hospitalized for 
two days in April 1990 for symptoms of medial meniscus tear, 
with occasional giving way.  Physical examination showed 
medial joint line tenderness, and 1-2+ posterior drawer.  The 
appellant underwent a right knee scope and was found to have 
internal derangement and osteoarthritis.  Upon his discharge, 
he was diagnosed with degenerative joint disease of the right 
knee with internal derangement.  

Inpatient and outpatient treatment records from the Dallas 
VAMC, from January 1993 to November 1994, show that the 
appellant was hospitalized for three days in January 1994 for 
complaints of diffuse abdominal pain.  It was noted that two 
days prior to admission, the appellant developed intermittent 
crampy and diffuse abdominal pain, without radiation, and had 
associated nausea, but no vomiting.  The appellant stated 
that he had suffered from nausea and vomiting one night prior 
to admission.  He denied melena, bright red blood per rectum, 
constipation, hematemesis, or urinary symptoms.  While the 
appellant was hospitalized, he had x-rays taken of his 
kidney, ureter, and bladder (KUB), which were noted to be 
consistent with a partial small bowel obstruction, with air 
distal in the descending and rest of the colon.  During the 
appellant's hospitalization, he had a nasogastric tube 
placed, and he did well with resolution of abdominal pain.  
Upon his discharge, he was diagnosed with a partial small 
bowel obstruction.  

Outpatient treatment records from the Dallas VAMC, from June 
to August 2000, show that during that period of time, the 
appellant underwent physical therapy for right knee pain.  
The records also reflect that in August 2000, the appellant 
was treated for complaints of abdominal pain and bloating.  
Upon physical examination, it was noted that the appellant 
had sharp, diffuse abdominal pain.  The assessment was of 
probable gas.  The appellant had KUB x-rays taken which were 
interpreted as showing non-specific gas patterns and no gross 
masses.  

In September 2000, the appellant underwent a VA intestines 
examination.  At that time, Dr. D. stated that the appellant 
had a very unusual emotional appearance and that while he 
appeared to be intelligent, he was very slow in his actions, 
activities, and especially his answers.  Dr. D. indicated 
that although no records were available for him to review, he 
was able to review a list of the appellant's x-ray reports.  
According to Dr. D., an x-ray, dated in January 1994, showed 
some abnormal loops of bowel, possibly consistent with a 
bowel obstruction, and a December 1996 abdomen x-ray was 
interpreted as showing a possible mass in the left lower 
quadrant of the abdomen.  In July 1997, the appellant had an 
upper GI (gastrointestinal) series, followed by a small bowel 
study, which were reported to be normal.  In August 2000, he 
had another abdominal x-ray, which was reported as showing 
non-specific findings.  Dr. D. stated that the appellant's 
bowel history included no significant bleeding at any time, 
and no significant vomiting, although he did have nausea from 
time to time.  According to Dr. D., the appellant had 
dyspepsia, characterized by heartburn.  Dr. D. also indicated 
that no reflux was found when the appellant had the July 1997 
upper GI series.  

Upon physical examination, the abdominal muscles were intact.  
Auscultation of the abdomen revealed no abnormal bowel 
sounds, and there was no distension.  Dr. D. noted that 
apparently, the pain that the appellant had was intermittent, 
and he did not indicate any kind of a chronic problem.  
Instead, Dr. D. stated that the appellant indicated some 
recurrent problems, which usually did not last more than a 
day or so.  The pertinent diagnoses were the following:  (1) 
status post appendectomy associated either at the same time 
or very soon thereafter with a midline laparotomy for some 
kind of bowel obstruction, with or without some form of bowel 
resection, (2) previous suspicion of small bowel obstruction 
which had been repeatedly considered during emergency room 
visits at the Dallas VAMC; apparently, bowel obstruction had 
never been confirmed and the appellant had never been 
operated on for it since the initial operation, which was 
when he was in the military, and (3) symptomatic dyspepsia, 
which was possibly heartburn.  It was Dr. D.'s assessment 
that the appellant was not really having any disabling 
problems with his stomach or with his bowels at the present 
time.  

In September 2000, the appellant underwent a VA joints 
examination.  At that time, it was noted that according to 
the appellant, if he stood for more than 10 minutes, he 
developed pain in his right knee.  The appellant also 
indicated that if he walked more than a block or so, he 
experienced "popping" in the right knee and his knee tended 
to give way.  According to the appellant, over the previous 
six months, his right knee had given way approximately 10 
times.  He reported that for the last six years, he had been 
employed as a pager repairman.

Upon physical examination, the appellant had very definite, 
but mild, and noninflammatory periarticular thickening in the 
right knee, which appeared to be chronic and low grade.  
Extension of the right knee was to zero degrees, without 
pain, and flexion was to 115 degrees, without pain.  
McMurray's and Lachman's signs were negative, and there was 
no ligament laxity.  The appellant's right patella was freely 
moveable, and the soft tissues around the patella were mildly 
tender.  The pertinent diagnoses were the following: (1) 
status post large, open arthrotomy of the right knee during 
service, and (2) two later arthroscopic examinations; chronic 
pain in the right knee with limitations on standing and 
walking, as described above.  

In September 2002, the appellant underwent a VA joints 
examination.  At that time, the examining physician stated 
that the appellant had injured his right knee in 1980, and 
that he had subsequent surgical ligament reconstruction and 
meniscectomy.  The examiner indicated that at present, the 
appellant wore a brace on the right knee and complained of 
occasional locking.  The appellant stated that he took 
medication for his right knee pain, and that he only 
experienced partial improvement from the medication.  He 
noted that he was employed performing pager repairs and that 
his job involved "bench work," and did not require much 
standing.  

Upon physical examination, the appellant was in no acute 
distress.  He wore a plastic hinge knee brace on the right 
knee and ambulated with a cane in the right hand.  The 
appellant's gait showed a slight limp on the right.  There 
was some medial joint line tenderness.  The range of motion 
of the right knee was from zero degrees to 110 degrees.  
There was no effusion.  There was 2+ laxity to varus valgus 
stress at 30 degrees of flexion, and the knee was stable to 
varus valgus stress in full extension.  The anterior drawer 
and Lachman's tests were negative, and McMurray's test was 
also negative.  The diagnosis was status post ligament 
reconstruction of the right knee, with continued right knee 
pain and intermittent locking.  The examiner stated that that 
was a fairly significant disability for the appellant, both 
in terms of the knee pain and the restrictions in his 
activities.  An x-ray of the appellant's knee was interpreted 
as showing squaring of the medial joint.  Knee compartments 
were intact, and there were mild patellofemoral degenerative 
changes.  

A VA abdominal examination was conducted in September 2002.  
At that time, the appellant stated that he had occasional 
constipation and excessive flatus.  The examining physician 
noted that the appellant did not complain of significant 
abdominal pain.  Upon physical examination of the appellant's 
abdomen, there was slight gaseous distention, but no organs 
or masses were palpable in the abdomen.  There was no 
abdominal tenderness.  The diagnosis was adhesions of the 
peritoneum, postoperative status, with no significant 
complications documented since the original surgery.  
According to the examiner, the appellant did not have any 
current significant abdominal complaints.  The examiner also 
submitted copies of VA KUB x-ray reports, dated in April 
2001, and a copy of a VA upper GI series report, dated in 
December 2000.  In regard to the appellant's April 2001 KUB 
x-rays, it was noted that they were compared with August and 
September 2000 x-rays, and that no substantive interval 
change in the appearance of the abdomen was noted, and there 
was nothing to diagnose bowel obstruction.  In addition, the 
appellant's December 2000 upper GI series was interpreted as 
showing no demonstrable esophageal abnormality, hiatal 
hernia, or gastroesophageal reflux.  The appellant's stomach 
was normal in configuration, contraction, and rugal pattern.  
The antrum, pylorus, and duodenal bulb showed no evidence of 
peptic ulcer disease, and the opacified small bowel was 
normal.  

By a November 2002 rating action, the RO increased the 
appellant's disability rating for his postoperative residuals 
of a small bowel obstruction, from zero percent to 10 percent 
disabling under Diagnostic Code 7301, effective from July 19, 
2000.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002). Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In the instant case, the appellant maintains that his ratings 
have not been high enough in light of the disability that his 
right knee and abdominal disabilities cause.  He indicates 
that he has chronic pain in his right knee, with instability.  
In addition, he reports that he has abdominal pain, nausea, 
and occasional constipation.  In this regard, lay statements 
are considered to be competent evidence when describing 
symptoms of a disease or disability or an event.  
Nevertheless, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Postoperative Residuals of a Right Knee Injury

As previously stated, the appellant's service-connected right 
knee disability has been assigned a 20 percent disability 
rating under Diagnostic Code 5257.  This code provides that 
recurrent subluxation or lateral instability warrants a 10 
percent rating when there is slight impairment.  Ratings of 
20 and 30 percent are warranted for moderate and severe 
impairment, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2002). 

The Board notes that the appellant's diagnosed degenerative 
joint disease of the right knee is also a part of his 
service-connected right knee disability.  (This was noted 
specifically in December 1984 and May 1985 rating decisions.)  
In this regard, Diagnostic Code 5010, which is used to rate 
arthritis due to trauma, provides that traumatic arthritis is 
to be rated as degenerative arthritis under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2002).  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  

In regard to limitation of motion, Diagnostic Code 5260 
provides that limitation of flexion of the knee to 60 degrees 
warrants a zero percent evaluation.  Limitation of flexion of 
the knee to 45 degrees warrants a 10 percent evaluation.  A 
20 percent evaluation requires that flexion be limited to 30 
degrees, and a 30 percent evaluation requires that flexion be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2002).

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 5 degrees warrants a zero percent evaluation, and 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees, 
and a 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees, and a 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).

(Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2002).)

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use, including pain 
during flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10. 

In the instant case, the Board has reviewed the pertinent 
evidence of record and finds that an increased (30 percent) 
rating may be assigned for the postoperative residuals of a 
right knee injury because of what amounts to "severe" right 
knee instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2002).  In this regard, the Board notes that the 
appellant's right knee disability has been rated as 20 
percent disabling because of "moderate" instability.  See 
RO decision, dated in January 1988.  The foregoing rating was 
based on the May 1986 VA examiner's observations that the 
appellant had a history of a tear of the anterior cruciate 
ligament and the lateral collateral ligament of the right 
knee joint, with residual instability of the right knee.  The 
May 1986 VA examiner also opined that the appellant had a 
moderate impairment of the right knee.  Evidence received 
since that time persuades the Board that the adverse 
symptomatology attributable to the appellant's postoperative 
residuals of a right knee injury, ratable as right knee 
instability, has become worse and is now more appropriately 
characterized as "severe."  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  

Specifically, in the appellant's most recent VA examination, 
dated in September 2002, while the appellant's range of 
motion of the right knee was from zero degrees to 110 
degrees, the Board also notes that there was 2+ laxity to 
varus valgus stress at 30 degrees of flexion.  In addition, 
the Board observes that the appellant wore a brace on his 
right knee, and he also ambulated with a cane in the right 
hand.  The Board further notes that the appellant's gait 
showed a slight limp on the right.  Moreover, the diagnosis 
was status post ligament reconstruction of the right knee, 
with intermittent locking.

The Board notes that in the appellant's September 2002 VA 
examination, the examiner opined that the appellant's right 
knee disability was a fairly significant disability for the 
appellant.  In this regard, the Board recognizes that the 
Court has held that the provisions of 38 C.F.R. §§ 4.40 and 
4.45 regarding functional loss due to pain on use or due to 
flare-ups, are not for application in regard to a rating 
under Diagnostic Code 5257, as here, which is not predicated 
on range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  However, in light of the September 2002 VA 
examination findings of right knee instability, and the 
apparent need to wear a brace, the Board finds that the 
examiner's reference to the appellant's "restrictions in his 
activities," can be interpreted as a reference to the 
appellant's right knee instability and use of a knee brace 
and cane, thereby causing restrictions in his activities, and 
shows that the examiner's opinion that the appellant's right 
knee disability was a fairly significant disability was not 
only based on the appellant's right knee pain, but also on 
his right knee instability.  

While VA's Schedule for Rating Disabilities does not define 
"severe" as used at Diagnostic Code 5257, given the above-
noted evidence, the Board concludes that the September 2002 
VA examiner's findings of 2+ laxity and his observation of 
"significant" disability, along with what appears to have 
been progressive worsening of the appellant's right knee 
symptomatology since 1986, currently requiring him to wear a 
knee brace and use a cane, equates to a level of disability 
that is best approximated by the higher rating.  38 C.F.R. 
§ 4.7.  Accordingly, the Board finds that the evidence, both 
positive and negative, is at least in equipoise, and, by 
granting the appellant the benefit of the doubt in this 
matter, concludes that an increased rating is warranted under 
Diagnostic Code 5257 due to what amounts to "severe" right 
knee instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2002).

Further, it is important to note that the evidence of record 
does not demonstrate that a rating in excess of 30 percent is 
in order.  In this regard, in light of the Board's decision 
to increase the disability rating for the appellant's 
service-connected right knee disability from 20 percent to 30 
percent disabling, the appellant is now in receipt of the 
maximum schedular evaluation under Diagnostic Code 5257, for 
right knee instability.  Additionally, the evidence of record 
is not clinically characteristic of ankylosis of the right 
knee in flexion between 10 and 20 degrees (Diagnostic Code 
5256), or nonunion of the tibia and fibula, with loose 
motion, requiring a brace (Diagnostic Code 5262).  There is 
also no indication that the problems with instability cause 
difficulties beyond what is contemplated by the rating 
schedule itself.  38 C.F.R. § 3.321(b)(1) (2002).  Therefore, 
the Board finds that a rating in excess of 30 percent for the 
appellant's service-connected right knee instability is not 
warranted.  

In VAOPGCPREC 23-97 (July 1, 1997), the General Counsel 
stated that when a knee disorder was already rated under 
Diagnostic Code 5257, the appellant must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  The General Counsel 
indicated that if the appellant did not at least meet the 
criteria for a rating under either of those codes, there was 
no additional disability for which a rating could be 
assigned.  VAOPGCPREC 23-97; Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero percent 
rating was consistent with requirement that service 
connection may be granted only in case of currently existing 
disability.)  Moreover, in VAOGCPREC 9-98 (Aug. 14, 1998), 
the General Counsel held that a separate rating for arthritis 
could also be based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59.  Id. at 6.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  However, in 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  

In this regard, a review of the evidence shows that the 
appellant has right knee arthritis confirmed by x-ray 
findings of degenerative joint disease, dated in May 1986, 
April 1990, and September 2002.  The degenerative arthritis 
is also shown by the evidence to be productive of 
considerable pain.  As discussed above, the arthritis of the 
appellant's right knee is evaluated based on actual 
limitation of motion or functional loss due to pain.  The 
service-connected right knee disability is generally 
manifested by flexion limited to 110 degrees, full extension, 
and subjective evidence of flare-ups of right knee pain, with 
limitations on standing and walking. 

In this regard, the record reflects that range of flexion of 
the right knee has been reported as being consistently 
limited, but to a noncompensable degree.  In addition, full 
extension has been consistently shown in the appellant's VA 
examinations.  Thus, noncompensable ratings are for 
application under the provisions of Diagnostic Code 5260 or 
5261.  The evidence fails to show limitation of motion 
approximating the criteria for a higher rating under 
Diagnostic Code 5260 or 5261.  Flexion of the leg is not 
shown to be limited to 45 degrees or more, nor is extension 
shown to be limited to 10 degrees or more.  However, the 
appellant has reported additional right knee impairment due 
to such restrictions as an inability to walk or stand for 
long periods, and flare-ups of pain could further limit the 
range of motion of the knee.  In this regard, the Board notes 
that in the appellant's September 2000 VA examination, 
although the physical examination showed range of motion for 
the appellant's right knee was from zero degrees to 115 
degrees, without pain, the examiner diagnosed the appellant 
with chronic pain in the right knee with limitations on 
standing and walking, as described by the appellant.  In 
addition, in the appellant's most recent VA examination, 
dated in September 2002, although the range of motion of the 
right knee was from zero degrees to 110 degrees, the examiner 
noted that there was some medial joint line tenderness.  
Moreover, the diagnosis was status post ligament 
reconstruction of the right knee, with continued right knee 
pain, and the examiner stated that that was a fairly 
significant disability for the appellant, both in terms of 
the knee pain and instability.  Therefore, in light of the 
above, and considering the tenets of 38 C.F.R. §§ 4.40, 4.45, 
and DeLuca, supra, the Board agrees that there is some 
additional functional limitation due to painful motion of the 
knee during flare-ups; however, the evidence does not show 
additional functional limitations which approximate the 
criteria for a higher rating under the above codes.

Nevertheless, given the demonstrated findings of longstanding 
arthritis and pain, the report of some limitation in motion, 
with tenderness, as well as other symptoms of aggravation of 
pain on prolonged standing or walking, the Board finds that 
the service-connected disability picture warrants the 
assignment of a separate rating of 10 percent for arthritis 
of the right knee, in addition to the 30 percent rating for a 
knee impairment based on severe instability.  See also 38 
C.F.R. § 4.59.  See also 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 
Vet. App. at 205-7; Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991); VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The 
Board finds that the separate 10 percent rating contemplates 
the appellant's complaints of pain and the limitation of 
motion and functional loss due to pain.  However, the 
appellant in this regard is not found to have a demonstrated 
functional loss due to pain consistent with more than knee 
flexion limited to 60 degrees or extension limited to 5 
degrees.  Thus, even considering the standards outlined in 
DeLuca, supra, and the provisions of 38 C.F.R. § 4.40 et 
seq., there is no basis on which to assign a higher rating at 
this time.  

Postoperative Residuals of a Small Bowel Obstruction

The provisions 38 C.F.R. § 4.114 indicate that ratings under 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.

As previously stated, the appellant has been assigned a 10 
percent disability rating under Diagnostic Code 7301 for his 
service-connected postoperative residuals of a small bowel 
obstruction. 

Diagnostic Code 7301 pertains to adhesions of the peritoneum, 
and is for consideration when there is a history of operative 
or other traumatic or infectious (intra-abdominal) process, 
and at least two of the following:  disturbance of motility, 
actual partial obstruction, reflex disturbances and the 
presence of pain.

A 10 percent rating is assigned where impairment is moderate, 
with a pulling pain on attempting work or aggravated by 
movements of the body, or occasional episodes of colic pain, 
nausea, constipation (perhaps alternating with diarrhea) or 
abdominal distention.  A 30 percent rating is warranted for 
moderately severe impairment, with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain than required 
for a 50 percent rating.  A 50 percent rating is warranted 
for severe impairment, where there is definite partial 
obstruction shown by X-ray, with frequent and prolonged 
episodes of severe colic distention, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage.  38 C.F.R. § 4.114, 
Diagnostic Code 7301.

In the instant case, the Board recognizes that the appellant 
was hospitalized for three days in January 1994 for 
complaints of diffuse abdominal pain, with vomiting, and was 
diagnosed with a partial small bowel obstruction.  However, 
the Board observes that the appellant denied melena, bright 
red blood per rectum, constipation, hematemesis, or urinary 
symptoms, and upon his discharge, it was noted that his 
abdominal pain had resolved.  In addition, the Board also 
recognizes that according to the Dallas VAMC outpatient 
treatment records, in August 2000, the appellant had sharp, 
diffuse abdominal pain.  However, the Board notes that the 
diagnosis was probable gas, and the KUB x-rays were 
interpreted as showing non-specific gas patterns and no gross 
masses.  In addition, no bowel obstruction was found in the 
appellant's April 2001 KUB x-rays.

At the appellant's September 2000 VA examination, Dr. D. 
concluded that the appellant was not really having any 
disabling problems with his stomach or with his bowels at 
that time.  Dr. D. also stated that the appellant's July 1997 
upper GI series, followed by a small bowel study, were 
reported to be normal, and that no reflux was found.  Dr. D. 
further reported that the appellant's bowel history included 
no significant bleeding at any time, and no significant 
vomiting, although he did have nausea from time to time.  In 
addition, the small bowel was normal.  Moreover, in the 
appellant's most recent VA examination, dated in September 
2002, although there was slight gaseous distension upon 
physical examination of the appellant's abdomen, no organs or 
masses were palpable in the abdomen, and there was no 
abdominal tenderness.  The diagnosis was adhesions of the 
peritoneum, postoperative status, with no significant 
complications documented since the original surgery, and the 
examiner opined that the appellant did not have any current 
significant abdominal complaints.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the claim for a disability 
evaluation in excess of 10 percent.  Although the appellant 
was diagnosed with partial small bowel obstruction in January 
1994, there is no subsequent evidence of a partial 
obstruction in the appellant's bowels according to the 
appellant's July 1997 and December 2001 upper GI series, and 
April 2001 KUB x-rays.  As such, an evaluation in excess of 
10 percent is not warranted under Diagnostic Code 7301 for 
current disability.  The Board recognizes that the appellant 
has reported complaints of abdominal pain and nausea.  
However, the Board finds that such symptoms are consistent 
with the 10 percent rating currently assigned.  Therefore, 
the Board concludes that the appellant does not meet the 
requirements to be awarded a greater disability rating under 
Diagnostic Code 7301.  

While the Board recognizes that the appellant's service-
connected postoperative residuals of a small bowel 
obstruction were originally rated under Diagnostic Code 7329, 
the Board finds that the appellant's symptoms are currently 
most appropriately evaluated under Diagnostic Code 7301, 
rating for adhesions, and concludes that no other codes, 
including Diagnostic Code 7329, are applicable.  In this 
regard, the Board notes that Diagnostic Code 7329 provides 
that resection of the large intestine with slight symptoms is 
to be rated 10 percent and a 20 percent is assigned for 
moderate symptoms.  However, the note to Diagnostic Code 7329 
provides that where residual adhesions constitute the 
predominant disability, the disability is to be rated under 
Diagnostic Code 7301.  Thus, in light of the lack of any 
significant abdominal complaints at the appellant's most 
recent VA examination, and the pertinent diagnosis of 
adhesions of the peritoneum, the Board finds that the 
appellant's residual adhesions constitute his predominant 
disability.  Accordingly, in light of the above, the Board 
concludes that the appellant's symptoms are most 
appropriately evaluated under Diagnostic Code 7301.  

The Board observes that ratings under Diagnostic Codes 7301 
and 7329 may not be combined with each other.  A single 
evaluation must be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 
4.114.  Thus, in light of the Board's finding that the 
appellant's residual adhesions constitute his predominant 
disability, and given that there is no current medical 
evidence of a partial obstruction in the appellant's bowels, 
the Board concludes that the appellant does not meet the 
requirements to be awarded a greater disability rating under 
Diagnostic Code 7301.   

In arriving at the above determination, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b).  

Lastly, although the definition for weight loss changed 
during the pendency of this appeal, see 66 Fed. Reg. 29488 
(May 31, 2001), the criteria of Diagnostic Code 7301 do not 
require specific consideration of such a factor.  
Consequently, the change to 38 C.F.R. § 4.112 does not affect 
the veteran's claim.

Extraschedular rating

The Board finds that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2002).  The current 
evidence of record does not demonstrate that the appellant's 
right knee disability or abdominal disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that his 
problems have an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2002).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

Veterans Claims Assistance Act of 2000

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), which became effective during the 
pendency of this appeal.  It is the Board's conclusion that 
the new law does not preclude the Board from proceeding to an 
adjudication of the claims addressed above.  The Board finds 
that further action by the RO in accordance with the VCAA is 
not necessary in this case.  This is so because the 
requirements of the law have been satisfied.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  In this 
regard, the Board notes that there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claims.  The evidence 
of record includes the appellant's service medical records, a 
VA examination report, dated in May 1986, VA outpatient and 
inpatient treatment records from the Dallas VAMC, dated in 
April 1990 and from January 1993 to November 1994, and June 
to August 2000, a VA intestines examination report, dated in 
September 2000, a VA joints examination report, dated in 
September 2000, a VA joints examination report, dated in 
September 2002, and a VA abdominal examination report, dated 
in September 2002.  In addition, the appellant has been 
afforded the opportunity to present evidence and argument in 
support of the claims.  Moreover, in the December 2002 
Supplemental Statement of the Case (SSOC), the appellant was 
informed of the enactment of the VCAA and its content.  The 
Board also finds that the discussions in the rating 
decisions, the statement of the case, the supplemental 
statements of the case, and in the letters sent to the 
appellant from the RO during the course of the appeal have 
informed him of the pertinent law and regulations, and 
information and evidence that would be needed to substantiate 
his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
Additionally, these documents have indicated to the appellant 
what would be required of him, and what evidentiary 
development VA would undertake on his behalf.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
regard, the Board notes that the RO has afforded the 
appellant VA examinations pertinent to his service-connected 
right knee and abdominal disabilities.  The facts relevant to 
this appeal, and to the applicable rating criteria, have been 
fully developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.


ORDER

A 30 percent rating for right knee instability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  

A separate 10 percent rating for right knee arthritis is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for the 
postoperative residuals of a small bowel obstruction is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

